 


110 HCON 170 IH: Expressing the sense of Congress that the International Olympic Committee should allow Taiwan (Republic of China) to participate in the 2008 Summer Olympics under the national name, flag, and anthem of its own choosing.
U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 170 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2007 
Mr. Tancredo (for himself, Mr. Chabot, Mr. Burton of Indiana, and Mr. McCotter) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the International Olympic Committee should allow Taiwan (Republic of China) to participate in the 2008 Summer Olympics under the national name, flag, and anthem of its own choosing. 
 
 
Whereas according to the Olympic Charter, Every individual must have the possibility of practicing sport, without discrimination of any kind and in the Olympic spirit, which requires mutual understanding with a spirit of friendship, solidarity and fair play.;  
Whereas the Olympic Charter states that Any form of discrimination with regard to a country or a person on grounds of race, religion, politics, gender or otherwise is incompatible with belonging to the Olympic Movement.; 
Whereas the Olympic Charter further states that the role of the International Olympic Committee is, among other things to oppose any political or commercial abuse of sport and athletes; 
Whereas the International Olympic Committee unfairly pressured Taiwan (Republic of China) to abandon its national name as a condition for participating in the games because of political pressure from the People’s Republic of China;  
Whereas the display of Taiwan’s national flag and the playing of its national anthem are prohibited even when athletes from Taiwan win medals; 
Whereas Taiwan’s athletes, like athletes from all participating countries, have exhibited years of hard work, dedication, and disciplined training for the right to proudly represent their country in the Olympic Games; and 
Whereas athletes from Taiwan are unfairly required to compete under the name Chinese Taipei, in order to perpetuate the fiction that Taiwan is a part of the People’s Republic of China even though Taiwan has never been under the control of the People’s Republic of China for a single day: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)discriminatory treatment of Taiwan (Republic of China) by the International Olympic Committee is unfair, inappropriate, and contradicts the spirit of both the Olympic Charter and the Olympic Movement; and 
(2)the International Olympic Committee should live up to the ideals of the Olympic Charter and allow Taiwan to compete under the national name, flag, and anthem of its own choosing. 
 
